            Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 1 of 8




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

                                          )
 SANDRA MONTALVO,                         )
                                          )
                Plaintiff,                )    CIVIL ACTION
                                          )
 v.                                       )    FILE NO. _________________
                                          )
 TOTAL TRANSPORTATION OF                  )
 MISSISSIPPI, LLC; U.S. XPRESS            )    JURY TRIAL DEMANDED
 LEASING, INC.; U.S. XPRESS,              )
 INC. and TYLER GARNER                    )
 BUELL,                                   )

                Defendants.


                              NOTICE OF REMOVAL



        TO: Judges of the United States District Court
            Northern District of Georgia, Atlanta Division

        Pursuant to 28 U.S.C. § 1441 et seq., Defendants U.S. Xpress, Inc. (“USX”)

and Tyler Garner Buell (“Buell” and collectively hereinafter “Defendants”) hereby

remove the civil action captioned Sandra Montalvo v. Total Transportation of

Mississippi, LLC; U.S. Xpress Leasing, Inc.; U.S. Xpress, Inc. and Tyler Garner

Buell State Court of Cobb County, Civil Action File No. 21-A-1727 from the State

Court of Cobb County, Georgia, to the United States District Court for the Northern

District of Georgia, Atlanta Division. Removal is based upon the following:

904658v.1
             Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 2 of 8




                       Removal Based on Diversity Jurisdiction

        1.      This Court has original jurisdiction of this matter pursuant to 28 U.S.C.

§ 1332 and this matter may be removed to this Court under 28 U.S.C. §§ 1441 and

1446.

                                Description of the Action

        2.      On May 14, 2021, Plaintiff filed a Complaint against Defendants

alleging negligence related to a motor vehicle accident that occurred on or about

December 3, 2019 in Cobb County, Georgia. See Plaintiff’s Complaint ¶ 6 – 8,

attached as Exhibit “A”, Answer of USX ¶ 6 – 8 attached as Exhibit “E”, and Answer

of Buell ¶¶ 6 – 8 attached as Exhibit “F”.

                                  Consent for Removal

        3.      The procedure for removing a case to Federal Court is codified in 28

U.S.C. § 1446 and requires that “all defendants who have been properly joined and

served” consent to the removal. 28 U.S.C. § 1446(b)(2)(A) (emphasis added); Cook

v. Randolph County, Ga., 573 F.3d 1143, 1150 (11th Cir. 2009); Tri-Cities

Newspaper, Inc. v. Tri-Cities Printing Pressmen and Assistants’ Local 349, 427 F.2d

325, 326-27 (5th Cir. 1970).

        4.      There are no other parties named as defendants in this case requiring

consent pursuant to 28 U.S.C. § 1446(b)(2)(A). Defendants acknowledged service



904658v.1
             Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 3 of 8




on June 15, 2021. See Acknowledgement of Service attached as Exhibit “D”. No

other defendants have been served. Defendants are the only named defendants

properly joined and served, and as such, by and through undersigned counsel, seek

the removal of this Action.

                        The Amount in Controversy Requirement

        5.       In diversity cases, 28 U.S.C. § 1332(a) requires that the matter in

controversy exceed the sum or value of $75,000.

        6.       Plaintiff seeks to recover medical expenses and lost wages exceeding

$53,612.64 which do not include her claims for medical expenses she will continue

to incur. Plaintiff’s Complaint ¶ 24. In Plaintiff’s demand letter dated February 2,

2021, through counsel, Plaintiff demanded and is seeking $1,000,000.00 to settle her

claim. See Demand Letter, attached hereto as Exhibit “I”. In her Complaint, Plaintiff

seeks to recover the value of her past and future medical expenses, pain, suffering,

impairment, permanent impairment and loss of enjoyment of life. Plaintiff’s

Complaint ¶¶ 24, 25.

        7.       Thus, the amount in controversy has been established pursuant to 28

U.S.C. § 1446(c)(2) as shown by Plaintiff’s demand letter and Complaint.

                           The Diversity of Citizenship Requirement

            8.   For diversity jurisdiction under 28 U.S.C. § 1332(a)(1), the parties must

be citizens of different states.



904658v.1
             Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 4 of 8




        9.      Plaintiff is a resident of the State of Georgia based on information

provided in the motor vehicle crash report associated with the accident underlying

the Plaintiff’s Complaint. See Georgia Motor Vehicle Crash Report (redacted)

attached as Exhibit “J”. Upon information and belief, Plaintiff is a citizen of Georgia

and is entirely diverse from these Defendants.

        10.     USX is a foreign corporation with Nevada as its state of incorporation

and principal place of business being the State of Tennessee and is, therefore, a

citizen of Tennessee. see Georgia Secretary of State Business Information on U.S.

Xpress, Inc. attached as Exhibit “K”. Answer of USX, LLC ¶ 3. USX is not a citizen

of the State of Georgia and is entirely diverse from Plaintiff.

        11. Buell is a resident of the State of South Carolina. See Answer of Buell ¶

4 and Plaintiff’s Complaint ¶ 4. Buell is not a citizen of the State of Georgia and is

entirely diverse from Plaintiff.

                          Compliance with Deadline for Removal

        11.     Pursuant to 28 U.S.C. §1446(b)(2)(B), each defendant shall have 30

days after receipt by or service on that defendant of the initial pleading or summons

to file the notice of removal.

        12.     Defendants acknowledged service on June 15, 2021. See Exhibit “D”.




904658v.1
            Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 5 of 8




        13.     Defendants have initiated removal within 30 days of service on these

Defendants. Based on 28 U.S.C. § 1446(b)(2)(B)-(C) this Notice of Removal is

timely filed.

                              The State Court Proceeding

        18.     The state court proceeding is identified as follows: Sandra Montalvo v.

Total Transportation of Mississippi, LLC; U.S. Xpress Leasing, Inc.; U.S. Xpress,

Inc. and Tyler Garner Buell State Court of Cobb County, Civil Action File No. 21-

A-1727. A Notice of this Removal will be filed with the State Court of Cobb County

upon filing of this Notice of Removal pursuant to 28 U.S.C. § 1446(d).

                                 All State-Court Documents

        19.     Pursuant to 28 U.S.C. § 1446(a), the following state-court filings are

attached hereto: Plaintiff’s Complaint (Exhibit “A”); General Civil Case Filing

Information Form (Exhibit “B”); Summons (Exhibit “C”); Acknowledgement of

Service (Exhibit “D”) Answer of U.S. Xpress, Inc. (Exhibit “E”); Answer of Tyler

Garner Buell. (Exhibit “F”); Plaintiff's First Request for Admissions to Defendants

U.S. Xpress, Inc. and Tyler Garner Buell (Exhibit “G”); Plaintiff’s First

Interrogatories and Request for Production of Documents to Defendants U.S.

Xpress, Inc. and Tyler Garner Buell (Exhibit “H”);

        WHEREFORE, these Defendants exercise their rights under the provisions

of 28 U.S.C. § 1441, et seq. to remove this Action from the State Court of Gwinnett



904658v.1
            Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 6 of 8




County, Georgia, to the United States District Court, Northern District of Georgia,

Atlanta Division.

        This the 15th day of July, 2021

                                          NALL & MILLER, LLP

                                          By:   /s/ Jacob S. Madsen
                                                MICHAEL D. HOSTETTER
                                                Georgia Bar No. 368420
                                                JACOB S. MADSEN
                                                Georgia Bar No. 469004

                                          ATTORNEYS FOR DEFENDANT
 235 Peachtree Street NE,                 TOTAL TRANSPORTATION OF
 North Tower, Suite 1500                  MISSISSIPPI, LLC.
 Atlanta, Georgia 30303
 Telephone: 404-522-2200
 Facsimile: 404-522-2208
 mhostetter@nallmiller.com
 jmadsen@nallmiller.com




904658v.1
            Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 7 of 8




  CERTIFICATE OF COMPLIANCE WITH N.D. GA. LOCAL RULE 5.1B

        This is to certify that this pleading was created in Times New Roman 14-point

font in accordance with Northern District of Georgia Local Rule 5.1B.



        This 15th day of July, 2021.

                                         / s/ Jacob S. Madsen
                                        JACOB S. MADSEN
                                        Georgia Bar No. 469004

                                 ATTORNEYS FOR DEFENDANTS U.S.
                                 XPRESS, INC. AND TYLER GARNER BUELL

NALL & MILLER, LLP
Peachtree Center, North Tower
235 Peachtree Street, NE, Suite 1500
Atlanta, GA 30303
Telephone: 404-522-2200
Facsimile: 404-522-2208
Email: jmadsen@nallmiller.com




904658v.1
            Case 1:21-cv-02833-MHC Document 1 Filed 07/15/21 Page 8 of 8




                          CERTIFICATE OF SERVICE

        I hereby certify that I have this day filed the within and foregoing NOTICE

OF REMOVAL (FEDERAL) with the Clerk of Court in this matter and served a

true copy of same by First Class U.S. Mail, proper postage prepaid, to counsel of

record listed below.

                                   Thomas D Trask
                               TRASK LAW FIRM
                                One Atlantic Center
                             1201 W. Peachtree St. NW
                                      Suite 2300
                                 Atlanta, GA 30309
                             Telephone: 470-795-5010
                           Email: trask@trasklawfirm.com

                                Counsel for Plaintiff


        This 15th day of July, 2021.

                                        / s/ Jacob S. Madsen
                                       JACOB S. MADSEN
                                       Georgia Bar No. 469004

                                 ATTORNEYS FOR DEFENDANTS U.S.
                                 XPRESS, INC. AND TYLER GARNER BUELL

NALL & MILLER, LLP
Peachtree Center, North Tower
235 Peachtree Street, NE, Suite 1500
Atlanta, GA 30303
Telephone: 404-522-2200
Facsimile: 404-522-2208
Email: jmadsen@nallmiller.com



904658v.1
